Citation Nr: 0420507	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-05 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome with degenerative arthritic 
changes.

2.  Entitlement to an initial compensable evaluation for left 
wrist strain with degenerative arthritic changes.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to July 
1970 and from February 1980 to July 2001.  The veteran also 
had duty as a member of the Army National Guard from June 
1972 to June 1974.  The Board notes no document such as a DD 
Form 214 which verifies the veteran's dates of service after 
1970, as reflected on his claim application.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issue of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that the rating decision from which the 
veteran appeals also granted service connection for a number 
of other disabilities, to include cervical spine injury 
residuals status post-fusion C4-C5 through C6-C7, right 
shoulder strain, and degenerative arthritic changes status 
post-ulnar nerve transplant, right elbow.  This appeal 
addresses only the issues of the evaluation of the veteran's 
right carpal tunnel syndrome and left wrist strain, which are 
the issues the veteran specified in his substantive appeal.


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome manifests 
subjectively with complaints of bilateral carpal tunnel 
syndrome, greater on the right than the left, with difficulty 
typing, which aggravates pain which radiates to either hand.  
It manifest objectively with normal appearance of both 
wrists, no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability , or weakness.  Range of 
motion (ROM) is normal, without pain, bilaterally.  There is 
positive Tinel's sign on the right but negative on the left.  
No neurological abnormalities are noted.  X-rays show mild 
degenerative changes.

2.  The veteran's left wrist strain manifests subjectively 
the same as for his right carpal tunnel syndrome, as well as 
the same objectively, except for negative Tinel's sign on the 
left.  No neurological abnormalities are noted.  X-rays show 
mild degenerative changes.

3.  Mild incomplete paralysis of the median nerve is not 
manifested on the right or the left.

4.  Limitation of motion (LOM) is not manifested or more 
nearly approximated in either the right or the left wrist, as 
ROM is normal and pain free.

5.  X-ray evidence of arthritic involvement of two or more 
major joints, with occasional incapacitating episodes has not 
been manifested or more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
degenerative arthritis of the right wrist, established by x-
ray, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.40,  4.45, 4.71a,  Diagnostic 
Code (DC) 5003,  4.124a, DC 8515 (2003); VAOPGCPREC 9-98 
(August 14, 1998).

2.  The requirements for an initial compensable rating for 
degenerative arthritis of the left wrist, established by x-
ray, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.40,  4.45, 4.71a,  DC 5003  
(2003); VAOPGCPREC 9-98 (August 14, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

There is no record in the claim file of the veteran having 
been provided the required VCAA notice.  This procedural 
deficiency normally would require a remand for it to be 
remedied.  Id.;  see also VAOPGCPREC 8-2003 (December 22, 
2003); Huston v. Principi, 17 Vet. App. 195 (2003).  Given 
the current posture of the case, however, the Board finds it 
may review the veteran's appeal without prejudice to him for 
the following reasons.  First, as concerns the issues before 
the Board, the RO's initial action on the veteran's claim was 
not unfavorable, in that the service connection the veteran 
applied for was granted.  The current issues arose as a 
result of the veteran having appealed his initial evaluation.  
Nonetheless, the Board recognizes the fact that it is the 
absence of the required initial VCAA notice which causes the 
VCAA deficiency at this stage of the appeal.  See id.

The Board notes that there is no assertion that there are 
records not currently of record which may support the 
veteran's position that he is entitled to a higher 
evaluation.  Therefore, the Board finds that appellate review 
can be completed without prejudice to the veteran.  See 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

Factual background.

The veteran filed his claim in March 2001, to include an 
application for service connection for bilateral carpal 
tunnel syndrome.  The October 2001 rating decision granted 
service connection for right carpal tunnel syndrome, with 
degenerative arthritic changes, and left wrist strain, with 
degenerative arthritic changes, both with noncompensable 
evaluations.

The veteran's SMRs reflect a November 2000 EMG report which 
shows an impression of evidence of carpal tunnel syndrome on 
the right.  The study showed the left median and ulnar 
transcarpal studies were normal.  There was evidence of 
ongoing cervical radiculopathy on the right in the C6-C7 
distribution.  The examiner observed right ulnar sensory 
responses were absent, and that he suspected that entrapment 
in the cubic tunnel, which a 1988 procedure was intended to 
correct, was a chronic finding.  An occupational therapist 
assessed the veteran approximately two weeks later in 
November 2000 as manifesting positive Tinel's and negative 
Phalen's signs bilaterally, as well as decreased grip 
strength on the left.

During the March 2001 VA fee basis examination, the veteran 
reported bilateral carpal tunnel syndrome, greater on the 
right than the left, for the part three or four years.  He 
experienced difficulty typing at times, and typing seemed to 
aggravate his condition, with pain which radiates to the 
right hand.  He was right-hand dominant.  Physical 
examination showed the wrists to have normal appearance.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Range of motion 
was normal, without pain.  There was positive Tinel's sign on 
the right.  Neurologically, cranial nerves II through XII 
were normal, deep tendon reflexes in the extremities were 
symmetrical and normal.  Sensation to pinprick and touch were 
normal, motor function was within normal limits.  X-rays were 
interpreted as showing mild degenerative changes in the 
wrists.

In his February 2002 notice of disagreement, the veteran 
maintained that his disability should be evaluated at a 
minimum of 10 percent due to his chronic pain with loss of 
use and motion.  In his May 2002 substantive appeal, the 
veteran related that his employment requires him to type most 
of the day, which causes his right hand and wrist to hurt 
after a few minutes, and he has to stop typing to allow the 
pain to subside.  He describes the pain as severe and it 
delays his productivity.  The veteran also avers that his 
hands, fingers, wrists, and forearms, ache severely after 
only a few minutes of typing.

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

The veteran is service connected for right carpal tunnel 
syndrome with degenerative arthritic changes in the right 
wrist.  Carpal tunnel syndrome generally involves the median 
nerve, which is evaluated on the basis of complete or 
incomplete paralysis, with the latter consisting of 
evaluations of mild, moderate, and severe.  38 C.F.R. 
§ 4.124a, DC 8515 (2003).  

A 70 percent rating is assigned for the dominant hand where 
there is complete paralysis of the hand; the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  
Where there is severe incomplete paralysis of the dominant 
hand, a 50 percent rating is awarded.  Where there is 
moderate incomplete paralysis of the dominant hand, a 30 
percent rating is awarded.  Where there is mild incomplete 
paralysis of the dominant hand, a 10 percent rating is 
awarded. 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2002)

The March VA fee basis examination report revealed no 
objective manifestation of nerve involvement, other than a 
positive Tinel's sign of the right wrist.  As compared to the 
description of median nerve paralysis above, the range of 
motion and neurological findings of the examination show the 
veteran does not manifest or more nearly approximate a 
disability picture which warrants a compensable evaluation 
for mild incomplete medial nerve paralysis.  38 C.F.R. 
§§ 4.3, 4.7, DC 8515 (2003).  The medical evidence of record 
shows simply that there is no symptomatology to evaluate 
under DC 8515.

As noted, the November 2000 EMG revealed no carpal tunnel 
symptoms on the left side, and the March 2001 fee basis 
examination revealed no nerve pathology or underlying 
condition in the left wrist.  Nonetheless, as this rating 
decision addresses the disabilities of both wrists, a veteran 
is entitled to have all manifestations of a disability rated, 
provided it does not result in pyramiding, 38 C.F.R. § 4.14 
(2003); Esteban v. Brown, 6 Vet. App. 259 (1994), which 
requires an analysis of the veteran's degenerative arthritic 
changes in both wrists; see also VAOPGCPREC 9-98.

DC 5003 provides that degenerative arthritis established by 
x-ray is rated on the basis of limitation of motion under 
the appropriate DCs for the joint involved.  Further, if the 
limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  Id., 
Note (1); with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
Id., Note (2).  

The wrist is a major joint.  38 C.F.R. § 4.45(f) (2003).  

The interplay between DC 5003, arthritis established by x-
ray, and LOM is further clarified in VAOPGCPREC 9-98, which 
provides that there must be LOM at least to the extent of 
zero percent disabling albeit non-compensable.  Id., pp. 1-
2.  This means that, even with x-ray evidence of arthritis, 
if ROM is normal and pain free, that is not the same as 
"absence of LOM" for purposes of qualifying for a 10 
percent evaluation.

The findings at the March 2001 examination reflect that both 
wrists manifested normal ROM without any pain, spasm, or 
other objective manifestation of pain on examination.  See 
38 C.F.R. § 4.40 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the veteran's disability picture more 
nearly approximates that of a noncompensable evaluation for 
arthritis.  38 C.F.R. §§ 4.7, 4.71a, DC 5003 (2003).  A 
higher evaluation of 10 percent for degenerative arthritis 
of the wrists, bilaterally, established by x-ray, is not 
warranted because there is no clinical evidence LOM or other 
functional loss.  Id.; OPGCPREC 9-98.

The Board notes the veteran's assertions of pain, which 
impacts his ability to perform his job, but the March 2001 
VA fee basis examination showed no clinical findings which 
confirm the veteran's subjective complaints.


ORDER

Entitlement to an initial compensable evaluation for right 
carpal tunnel syndrome with degenerative arthritic changes, 
established by x-ray, is denied.

Entitlement to an initial compensable evaluation for left 
wrist strain with degenerative arthritic changes, established 
by x-ray, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



